Appeals by defendants from two judgments (one as to each of them) of the County Court, Nassau County (Samenga, J.), both rendered April 6,1981, convicting each of them of criminal possession of stolen property in the first degree and illegal possession of a vehicle identification number plate, upon a jury verdict, and imposing sentence. Judgments affirmed and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (subd 5). We find that the error in giving the “pawnbroker” charge (see Penal Law, § 165.55, subd 2) is rendered harmless by virtue of the overwhelming proof of guilt (see People v Crimmins, 36 NY2d 230, 242). Lazer, J. P., Gibbons, Gulotta and Bracken, JJ., concur.